                          United States District Court
                        Western District of North Carolina
                               Statesville Division

      Anthony Paul Velasquez,         )              JUDGMENT IN CASE
                                      )
              Petitioner,             )                5:16-cv-00093-KDB
                                      )             5:10-cr-00042-KDB-DSC
                 vs.                  )
                                      )
                USA,                  )
                                      )
             Respondent,              )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s March 12, 2020 Order.

                                               March 12, 2020
